Title: To Thomas Jefferson from Daniel Brent, 8 August 1808
From: Brent, Daniel
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington, Department of State, Augt 8. 1808.
                  
                  In the absence of the Secretary and Mr. Graham, I do myself the Honor of forwarding to you the Copy of a Letter which was received at the Office on Saturday, the 6th Inst, from Mr. Pinkney, that the delay of one Turn of the Post between Mr. Madison’s House and Monticello may be avoided.
                   I am with perfect Respect, Sir, Your Obedt. & Hble Servt.
                  
                     Danl Brent. 
                  
               